Citation Nr: 1200502	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  04-14 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for scoliosis.


REPRESENTATION

Appellant represented by:	James. Fausome, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July 1959 to June 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2003 and July 2004 ratings decisions of the Huntington RO.

The Veteran testified at a Travel Board hearing before the undersigned in July 2006; a transcript of this hearing is associated with the claims file.

In September 2006, the Board issued a decision that, in part, denied service connection for the claimed left ankle and back disabilities.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which in November 2007 issued an order approving a Joint Motion of the Parties (Joint Motion) to vacate the Board's decision with regard to service connection for a left ankle disorder and scoliosis, and remanded these issues to the Board.

In May 2008 and August 2009, the Board remanded the case for additional development.

In August 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).


FINDINGS OF FACT

1.  The Veteran's left ankle disorder is shown to have first manifested in service and it is at least as likely as not related to service.

2.  There is no clear and unmistakable evidence that the Veteran's scoliosis pre-existed service; it is shown to have been first diagnosed in service and is at least as likely as not related to service.


CONCLUSIONS OF LAW

1.  A left ankle disability was incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Scoliosis was incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.


Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303. 

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, a Veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003. A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011). 

According to 38 C.F.R. § 3.304(b) (2011), the term "noted" denotes only such conditions that are recorded in examination reports. The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began. See 38 C.F.R. § 3.304(b)(1) (2010). Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to ... manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.  

The presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel  concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003). 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004), citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 


Analysis

The Veteran's service treatment records include a July 1959 enlistment examination that contains no complaints, findings, or diagnoses with regard to the spine or lower extremities and the evaluation is shown to be normal.  An associated medical history report also does not reflect any complaints.

Service treatment records show that the Veteran was seen on several occasions in March 1960 for a callous on the ball of his left foot that was trimmed and dressed.  A July 1961 record indicates the Veteran had some tenderness in his low back, but no diagnosis was offered.  In April 1962, the Veteran complained of having pain in his left foot that he believed was a 'stone bruise."  He was found to have a large callous on the plantar surface.  A May 1962 record shows that the length of his legs was measured and that there was a 1/4 inch discrepancy with the right leg being longer than the left.  

On April 1962 separation examination, it was noted that the spine and feet were abnormal as there were findings of scoliosis, right lumbar, and pes cavus that was more marked on the left.  The examiner indicated that the scoliosis existed prior to service and that the Veteran's foot trouble involved calluses on the left foot.  

VA treatment records first note left ankle and low back complaints in January 1999.  Lumbar X-rays revealed minimal degenerative changes and left ankle X-rays were normal.  In April 1999, the Veteran was seen at a VA medical facility after being referred by the Emergency Care Center for an evaluation of pain and swelling in the lateral aspect of the left ankle.  The pain occurred when he was ambulatory.  An MRI revealed ankle joint effusion; tenosynovitis of the flexor digitorum tendon, the flexor hallucis longus tendon, and the peroneus tendon; and partial thickness tear/tendonitis of the peroneous brevis and longus tendons.

In July 2006, the Veteran testified that he had problems with his feet in service due to the long marches that caused him to walk differently and that this eventually affected his back.  He also stated that the marches and running affected his ankle.  

A January 2008 MRI of the lumbar spine revealed multilevel spondylotic change throughout the lumbar.  

A letter from Dr. R. K received in March 2008 indicates the Veteran's medical records were reviewed and that the physician's opinion was that the current left ankle pathology was most likely caused by the pes cavus condition.  He specifically noted that the running and physical activities (repetitive stress) were aggravating factors in development of the condition while in service.  He also added that the lumbar scoliosis developed during service, which was indicated in the service physicals.  His conclusion was that both conditions were most likely the result of activities performed during military service.  

An August 2008 VA treatment record indicates the Veteran reported being seen by an outside physician who told him that his scoliosis is caused by his CMT.

On September 2008 VA examination, the claims file was reviewed as well as private treatment records.  The Veteran reported having a 40 to 50 year history of low back pain that has progressively worsened.  He also complained of continuous left ankle pain that was aggravated by walking or standing.  The diagnoses were idiopathic scoliosis with degenerative disc disease of the lumbosacral spine, idiopathic bilateral pes cavus, and minical calcaneal enthesopathy with small lateral malleolus excrescence of the left ankle.  The examiner opined that the scoliosis was not caused or aggravated by military service as this is a developmental disorder and has no relationship with military or developmental life.  There was no question of cause or aggravation by military service; rather than it was a normal progression of the disease.  The physician was also of the opinion that the private medical opinion was biased.  Regarding the left ankle disorder, the physician commented that an opinion as to etiology would require resorting to speculation.  He further stated that the left ankle condition is more likely from chronic stress due to his left foot pes cavus as well as the aging process.  X-rays of the thoracic spine revealed minimal scoliosis.  X-rays of the lumbar spine revealed slight levoscoliosis; mild to moderate intervertebral osteochondrosis with mild lower level facet arthropathy; and lower level spinous process abutment sclerosis.  Left ankle X-rays revealed no acute bone abnormality.  There was minimal calcaneal enthrsopathy and small lateral malleoloar excrescence.  X-rays of the left foot revealed hammertoe deformities in second to fifth toes.  

An October 2008 VA neurology treatment record indicates the Veteran had bilateral foot pain, pes cavus, and scoliosis of the spine.  Clinical features and electrophysiological findings did not suggest Charcot-Marie-Tooth disease.

An October 2009 VA podiatry record indicates the Veteran was referred due to bilateral neuropathy.  The Veteran was noted to have Charcot-Marie-Tooth disease as his arches have been raised, his toes contracted, and neuropathy changes in his feet.  The assessment was pes cavus, Charcot-Marie-Tooth, contracted toes, and neuropathy. 

On November 2009 VA examination, the claims file was reviewed to include the examiner's prior VA examination and the Veteran's reported history was noted.  The diagnoses remained unchanged as was the opinion that the idiopathic scoliosis was not caused or aggravated by service.  The rationale also was unchanged.  The examiner also opined that the left ankle condition was not caused or aggravated by service.  The rationale was that the Veteran did not have a documented left ankle condition in service.  The Veteran was seen postservice in 1999 and the current left ankle diagnosis was more likely wear and tear that led to degeneration due to age.  

Due to the inadequacies of the VA opinions, the Board sought a VHA opinion in August 2011.  The response, which was received that same month, contained opinions favorable to the Veteran's claim.  The physician stated that scoliosis and cavus foot deformities are commonly associated with the diagnosis of Charcot-Marie-Tooth (CMT) disease, which is an inherited neurological disease.  Based on a review of the record, the physician opined that the symptomatology first manifested from his cavus foot deformity during active duty as the records show he presented for medical treatment with calluses on both feet during that time.  There was no symptomatology that developed from the scoliosis during service but rather it developed after he was discharged from service.  

The physician also stated that based on the record, there was no evidence that the scoliosis was ever detected prior to military service and that it was first diagnosed upon his discharge from service.  He concluded that the scoliosis first developed during active duty, which made sense from a medical standpoint since scoliosis is associated with CMT with such problems developing during the early adult life.

Regarding the left ankle disability, he opined that it is at least as likely as not that the Veteran's currently diagnosed left ankle disability is due to his service, but only partially so.  Due to the fact that t the Veteran had CMT disease with cavus feet that is biomechanically the cause of the disability with his ankle.  The Veteran reported that while in service he had long marches and that his ankles hurt.  The physician opined that this was very likely due to mechanical misalignment of the hind foot caused by CMT disease coupled with the aggravation caused by the 5-mile marches.  Thus, the ankle disability is due to cavus foot deformities that were diagnosed during active duty.  He noted that CMT is a heredity disorder.  According to the records, the pes cavus developed during active duty (i.e., cavus foot deformities, producing calluses on his feet and causing abnormal strain on his ankles).  The pes cavus did not progress at an abnormally high rate during service and it likely progressed on its own rate as expected in CMT disease.  Although the physician suspected that the cavus foot deformities preexisted service, there is no record that proves that since the induction examination did not note it.  These abnormalities were only noted during active duty and, therefore, the evidence is such that it cannot be stated that the ankle and foot deformities were not aggravated by military service.  

The physician also opined that the CMT disease probably and likely based on the neurologist's diagnosis and that the disease process itself is not directly related to military service.  CMT is essentially a genetic disorder and is hereditary.  CMT symptomatology first manifested while the Veteran was on active duty as it relates to his foot and ankle problems.  Symptomatology was not manifested in his scoliosis and spine until after the Veteran was discharged from service.  There is no evidence that CMT disease manifested prior to service, but it in fact manifested during service.  However, it did not progress at an abnormally high rate due to his service.  The physician opined that even though there is no evidence showing that CMT disease existed prior to military service, it appears that it was in fact present in early stage and did not progress over the years both during service and after discharge from service.  It is assumed that there is some aggravation of the CMT disease caused by his active military service, but the exact degree of aggravation cannot be discerned from the record.  

A. Left Ankle

The evidence clearly establishes that the Veteran has a current left ankle disorder.  Although left ankle problems are not documented in service treatment records, the Veteran provided competent and credible evidence that he had left ankle pain in service associated with long marches and running.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible.").  

As to the etiology of the claimed disorder, there is conflicting evidence regarding whether the Veteran's current left ankle disorder is related to his military service.

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In assessing such evidence, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

It is the Board's principal responsibility to assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the VA examiner's opinion has less probative value as it is incomplete.  Specifically, it does not appear to take into account the Veteran's reports of ankle pain in service or consider whether there is a relationship between the current ankle disorder and the left foot disorders noted in service.

The VHA physician, on the other hand, provided very detailed responses to the Board's questions and provided a good explanation for why the Veteran's current left ankle disorder had its onset during service.  For this reason, his opinion is afforded a much higher degree of probative value.

Although the VHA physician opined that the left ankle disorder was caused by a hereditary disorder that became manifest in service, the left ankle disorder is not in and of itself a hereditary disorder.  Therefore, the considerations that apply to congenital or developmental diseases or disorders do not apply to the left ankle disability.

The Board also notes that the private medical opinion supports the Veteran's claim and is consistent with the VHA physician's opinion.  There is also some similarity in the rationale to the extent that the physical activities in service were a factor in development of the ankle disorder.  For these reasons, the Board finds the opinion to be probative and persuasive. 

Thus, the Board concludes that a preponderance of the evidence supports a finding that the current left ankle disorder is related to the Veteran's service.

B.  Scoliosis

The record establishes that the Veteran's scoliosis is a developmental disorder.

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  VA's General Counsel has further explained that service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin, as long as the evidence as a whole establishes that the familial conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  VAOPGCPREC 82-90 (July 18, 1990).  VA's General Counsel has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990). 

There is conflicting medical evidence pertaining to whether there is a nexus between the Veteran's scoliosis and his military service.

Evidence against the claim consists of the VA examiner who dismissed the notion of the Veteran's scoliosis being related to service on the basis that it is developmental disorder.  However, as noted, the developmental disorders may be considered service related if they are familial conditions that were incurred or aggravated during service.  The examiner also disregarded the private medical opinion as begin biased without providing any rationale for doing so.  Since his opinions are poorly supported, the VA examiner's opinions are given limited probative value.

Opinions in favor of the claim were provided by a private physician and the Chief of Orthopedic Service at a VA medical facility.  Due to the thoroughness of the VHA physician, the opinions offered with regard to the Veteran's scoliosis are considered highly probative and persuasive.  The physician essentially stated that the Veteran's scoliosis, while hereditary or of familial origin, was incurred in service as the disorder was not diagnosed at enlistment but was found to be present at separation.  The physician noted that this made sense from a medical standpoint since such problems develop during a person's early adult life.  Thus, this evidence tends to show the disorder was incurred during service.

The private physician also offered an opinion in favor of the claim and indicated that it developed in relation to the physical activities in service.  Although the physician reviewed the Veteran's records and provided rationale, the lack of detail involved lessens the probative value.  Nevertheless, the opinion is in agreement with the VHA physician and provides some support to the Veteran's claim.

In short, a preponderance of the evidence is in favor of finding that the Veteran's scoliosis was incurred during service.  See Gilbert, supra.


ORDER

Service connection for a left ankle disorder is granted.

Service connection for scoliosis is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


